Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application.
The Office has cited particular figures, elements, paragraphs and/or columns and line numbers in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the Office.

	Status of Claims
-	Applicant’s Preliminary Amendment filed September 28, 2020 is acknowledged.
-	No claim(s) is/are amended
-	Claim(s) 1-18 is/are pending in the application.


	Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
The application is a U.S. National Phase Application of PCT International Application No. PCT/CN2018/122186 filed on December 19, 2018.

	Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 28, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “second preset time duration” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “A method for driving a display panel, comprising: detecting a frequency of a data output control signal when data is transmitted for the display panel, recording and storing the frequency as a first frequency; judging whether the data output control signal works in a preset working time; detecting a frequency of the data output control signal when the data output control signal works in the preset working time, recording and storing the frequency as a second frequency; and calculating a frequency of a polarity control signal according to the first frequency and the second frequency, and generating the polarity control signal according to the calculated frequency to drive the display panel”.
The metes and bounds for which protection is sought are not clear.   Specifically it is not clear how to construe “whether the data output control signal “works” in a preset working time”.  Applicant’s published disclosure (U.S. Patent Publication No. 2021/0020129) gives the following example at 
Paragraphs 0065-0068 “ [0065] In some exemplary embodiments, the operation of " judging whether the data output control signal TP1 works in a preset working time", includes: 
[0066] collecting the data output control signal TP1 and judging whether the data output control signal TP1 is low level; 
[0067] judging whether the duration of the low level reaches a second preset time duration when the data output control signal is low level; and 
[0068] determining that the output control signal works in the preset working time when the duration of the low level reaches the second preset time duration. In the exemplary embodiment, the present working time is an idle time of the liquid crystal display. “
However, Examiner is unable to discern any further explanation of what would correspond to “whether the data output control signal TP1 works” in order to determine the metes and bounds for which protection is sought.  Specifically, if the TP1 signal is applied at a continued high level would the signal be judged to “work”? If the TP1 signal is applied at an alternating level, would the signal be judged to “work”?  If the TP1 signal is replaced or removed, would it be judged to not “work”?  What conditions would cause the TP1 signal to be replaced or removed?  How is it determined that the TP1 signal has been removed or replaced?  Further, it is not clear from Applicant’s disclosure what corresponds to a second preset time duration which is mentioned in the disclosure but or if F2 (second frequency) will always be zero (see Applicant’s published application paragraphs 0013-0017, 0057-0068 and figure 1, element S500, figure 3, element T1 where T1 is illustrated as always low signal and the disclosure appears to determine the second frequency during the time period T1).
Claim 1 further recites “calculating a frequency of a polarity control signal according to the first frequency and the second frequency”.  However, Examiner is unable to discern any disclosure which “calculates” according to the first frequency and the second frequency.  Specifically, Applicant’s published application at paragraphs 0014-0017, 0032, 0059-0064 disclose
“[0014] In some embodiments, the operation of "calculating a frequency of a polarity control signal according to the first frequency and the second frequency", includes: 

[0015] taking a frequency of a clock scan signal output by a row drive chip as the frequency of the polarity control signal when the second frequency is equal to zero in the first preset time duration. 

[0016] In some embodiments, the operation of "calculating a frequency of a polarity control signal according to the first frequency and the second frequency", includes: 

[0017] taking the second frequency as the frequency of the polarity control signal when the second frequency is not equal to zero in the first preset time duration.

calculate a frequency of a polarity control signal according to the first frequency and the second frequency, and generate the polarity control signal according to the calculated frequency to drive the display panel. The driving device is configured to take a frequency of a clock scan signal output by a row drive chip as the frequency of the polarity control signal when the second frequency is equal to zero in the first preset time duration, and configured to take the second frequency as the polarity control signal when the second frequency is not equal to zero in the first preset time duration. 

[0059] In some exemplary embodiments, the operation of calculating the frequency of the polarity control signal according to the first frequency and the second frequency, includes: 

[0060] taking a frequency of a clock scan signal output by a row drive chip as the frequency of the polarity control signal when the second frequency is equal to zero in the first preset time duration. 

[0061] It should be noted that, when the second frequency is equal to zero, it is determined that the display panel is leaved in a column inversion mode , and the frequency of the polarity control signal is the same as the frequency of the clock scan signal. 

[0062] In some exemplary embodiments, the operation of calculating the frequency of the polarity control signal according to the first frequency and the second frequency, includes: 

taking the second frequency as the frequency of the polarity control signal when the second frequency is not equal to zero within the first preset time duration. 

[0064] The frequency of the polarity control signal is the same as the second frequency when it is detected that the second frequency is not equal to zero. “
Specifically Examiner is unable to discern how “calculating a frequency of a polarity control signal according to the first frequency and the second frequency” uses the first frequency in calculation of the frequency of a polarity control signal since each example provided in the disclosure merely uses the second frequency to decide to use either the second frequency or the frequency of the clock scan signal.
Independent claims 8 and 13 recite similar claim limitations as claim 1, and thus are rejected under similar rational as claim 1 detail above.  Dependent claims inherit the deficiencies of the respective parent claim.
 Appropriate clarification is required for a thorough search and comparison with the prior arts. As such claims 1-18 will not be further considered with respect to the prior arts because it is not possible to guess Applicant’s intended claim language/features (see MPEP 2143.03 In re Wilson, 424 F.2d 1382, 165 USPQ 494 (CCPA 1970) (if no reasonably definite meaning can be ascribed to certain claim language, the claim is indefinite, not obvious) and In re Steele, 305 F.2d 859,134 USPQ 292 (CCPA 1962) (it is improper to rely on speculative assumptions regarding the meaning of a claim and then base a rejection under 35 U.S.C. 103 on these assumptions).).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Inoue et al, U.S. Patent Publication No. 2003/0128177 (driving method of liquid crystal paragraph 0078 where polarity signal is generated in accordance with horizontal and vertical synchronization signals), Kim et all, U.S. Patent Publication No. 2004/0239602 (driving liquid crystal paragraph 0018 where polarity inversion signal is generated according to horizontal and vertical synchronization signals), Hada et al, U.S. Patent Publication No. 2005/0212744 (paragraphs 0099-0107 and figure 8), Lee et al, U.S. Patent Publication No. 2005/0248971 (column driver), Bae et al, U.S. Patent Publication No. 20100171737 (paragraph 0047 where polarity inversion signal is generated based on the image data R, G, B, the data enable signal DE, the mode signal MOD, the horizontal synchronization signal Hsync, the vertical synchronization signal Vsync and the clock signal DCLK), Takagi et al, U.S. Patent Publication No. 20100253611 (paragraph 0034 where LCD panel may be configured to adapt to the expected inversion mode by frame rate and/or V-sync signal polarity encoding.), Cho et al, U.S. Patent Publication No. 20120001946 (paragraph 0052 where timing controller 8 generates the SOE, the SSC, the SSP and a POL, signal which is a polarity control signal, using at least one of the synchronization signals DCLK, DE, Hsync and Vsync, for example, the data enable signal DE and the vertical synchronization signal Vsync.).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.